Case 3:19-cv-00686-DJH-LLK Document 36 Filed 03/29/21 Page 1 of 8 PageID #: 628




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 BRANDI GRAY,                                                                             Plaintiff,

 v.                                                      Civil Action No. 3:19-cv-686-DJH-LLK

 CHARTER COMMUNICATIONS, LLC,                                                           Defendant.

                                            * * * * *

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Brandi Gray brought this action alleging disability discrimination, retaliation, and

a violation of the Family and Medical Leave Act. (Docket No. 1-1) Gray amended her complaint

and now asserts only an individual FMLA-interference claim and a potential collective action.

(D.N. 23)    Defendant Charter Communications, LLC moves to dismiss Gray’s purported

collective-action claim, moves for summary judgment on Gray’s individual FMLA-interference

claim, and moves for sanctions against Gray and her counsel. (D.N. 25; D.N. 27; D.N. 33) For

the reasons set forth below, the Court will grant Charter’s motion for summary judgment and deny

its motion for sanctions.

                                                 I.

       In June 2019, Plaintiff Brandi Gray notified her employer, Defendant Charter

Communications, that she needed to take intermittent FMLA leave for recurring issues with

seizures. (D.N. 33, PageID # 454) Charter’s FMLA program is administered by Sedgwick, a third

party. (Id.) One of the documents that Gray submitted to Sedgwick in conjunction with her request

for FMLA leave was a “Return to Work” form. (Id., PageID # 455) On that form, Gray’s doctor

stated that Gray “must avoid any situation in which a loss of consciousness could cause harm to

self or others, such as swimming without supervision, working at heights, working with heavy



                                                 1
Case 3:19-cv-00686-DJH-LLK Document 36 Filed 03/29/21 Page 2 of 8 PageID #: 629




machinery, working around flame, or driving a motor vehicle.” (Id.) After Gray provided the

remaining forms to support her request, Sedgwick granted her request for intermittent FMLA

leave, and Gray took this leave multiple times in June 2019. (Id.)

       On June 24, 2019, Gray sent an email to her colleagues requesting that they call her family

and not emergency medical services in the event that someone observed her having a seizure at

work.1 (Id., PageID # 455–56) Not calling EMS when an employee experienced a serious medical

issue was a departure from Charter’s general practices, and Gray’s email raised safety concerns

about her ability to work safely as described by her doctor on the “Return to Work” form. (Id.,

PageID # 456) Charter claims that, as a result of these concerns, it decided to request additional

medical information from Gray. (Id., PageID # 456–57) Specifically, on July 1, 2019, a human

resources generalist at Charter requested that Gray execute a “Consent to Discuss Medical

Information” form so that her doctor could provide more information to Charter and asked Gray

to have her doctor fill out a medical questionnaire and confirm that she could work safely under

the conditions described in her email. (Id., PageID # 457; see D.N. 23-2, PageID # 119) Charter

placed Gray on two-week paid administrative leave so that Gray could obtain the additional

medical information. (D.N. 33, PageID # 457)

       On July 12, 2019, Gray attempted to return to work, but she had not submitted the

additional medical information. (Id., PageID # 458) Charter informed Gray that she could not

return to work until she provided the additional medical information and placed her on unpaid

administrative leave. (Id.) While Gray was on unpaid leave, she was still an employee and

continued to receive various employee benefits through January 2020. (Id.) Charter ceased




1
 Gray does not dispute the content of this email but asserts that Charter “fails to mention that
Gray’s supervisor directed the sending of the email.” (D.N. 34, PageID # 595)
                                                2
Case 3:19-cv-00686-DJH-LLK Document 36 Filed 03/29/21 Page 3 of 8 PageID #: 630




holding Gray’s position open and sent her a letter on January 22, 2020, confirming that she had

abandoned her position. (D.N. 33-1, PageID # 491)

       Gray filed her initial complaint in Kentucky state court, and Charter removed the case to

federal court. (D.N. 1; D.N. 1-1) Gray subsequently retained new counsel who investigated her

claims and filed an amended complaint that asserts only an FMLA-interference claim. (D.N. 31,

PageID # 424–25) In Gray’s amended complaint, she argues that Charter’s request for additional

medical information on July 1, 2019, violates the FMLA. (D.N. 23, PageID # 111) Gray also

alleges that Charter had a policy or practice of requiring employees to provide additional medical

information in violation of the FMLA. (Id., PageID # 111–13) Gray included this collective-

action language “in order to permit the possibility of moving for facilitation of notice.” (D.N. 31,

PageID # 425)

                                                II.

       Summary judgment is required when the moving party shows, using evidence in the record,

“that there is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). For purposes of summary judgment, the Court must view

the evidence in the light most favorable to the nonmoving party. Loyd v. Saint Joseph Mercy

Oakland, 766 F.3d 580, 588 (6th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986)). However, the Court “need consider only the cited materials.” Fed. R. Civ. P.

56(c)(3); see Shreve v. Franklin Cnty., Ohio, 743 F.3d 126, 136 (6th Cir. 2014). If the nonmoving

party “fails to properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c),” the fact may be treated as undisputed. Fed. R. Civ. P.

56(e)(2)–(3). To survive a motion for summary judgment, the nonmoving party must establish a

genuine issue of material fact with respect to each element of each of its claims. Celotex Corp. v.



                                                 3
Case 3:19-cv-00686-DJH-LLK Document 36 Filed 03/29/21 Page 4 of 8 PageID #: 631




Catrett, 477 U.S. 317, 322–23 (1986) (noting that “a complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders all other facts immaterial”).

A.     FMLA-Interference Claim

       The parties agree that the only disputed element of Gray’s claim is whether Charter

interfered with Gray’s FMLA rights. (D.N. 33, PageID # 462; D.N. 34, PageID # 595) In her

amended complaint, Gray alleges that Charter interfered with her FMLA rights by “requesting

additional information from [Gray] in violation of 29 C.F.R. § 825.307(a).” (D.N. 23, PageID

# 111) Gray further states that she suffered injury as a result of Charter’s “policy or practice of

demanding [Gray] provide additional information from [her] healthcare providers in violation of

the FMLA.” (Id., PageID # 114) In her response to the motion to dismiss, Gray confirms that her

complaint alleges that Charter violated the FMLA by “unlawfully demanding medical records in

violation of 29 C.F.R. § 825.307(a).” (D.N. 29, PageID # 202)

       In response to the motion for summary judgment,2 Gray now argues, for the first time, that

Charter interfered with her FMLA right to be restored to her position following FMLA leave under

29 U.S.C. § 2614(a). (D.N. 34, PageID # 595–96) But a party may not raise new legal theories

“in response to summary judgment.” Bridgeport Music, Inc. v. WB Music Corp., 508 F.3d 394,

400 (6th Cir. 2007) (citing Harvey v. Great Seneca Fin. Corp., 453 F.3d 324, 329 (6th Cir. 2006)).

When “the plaintiff raises the new claims for the first time in the summary-judgment briefing, it

generally ‘subjects a defendant to unfair surprise, because the defendant has no opportunity to

investigate the claim during discovery.’” Davis v. Echo Valley Condo. Ass’n, 945 F.3d 483, 496




2
  Charter argues that the Court should disregard Gray’s response because it was untimely. (D.N.
35, PageID # 605–06) While the day following Thanksgiving (Nov. 27) is not a legal holiday, the
Court was closed on that day, and the Court will therefore consider Gray’s response filed on the
following Monday (Nov. 30). Charter is not prejudiced by the Court’s consideration of the filing.
                                                4
Case 3:19-cv-00686-DJH-LLK Document 36 Filed 03/29/21 Page 5 of 8 PageID #: 632




(6th Cir. 2019) (quoting M.D. ex rel. Deweese v. Bowling Green Indep. Sch. Dist., 709 F. App’x

775, 778 (6th Cir. 2017)). “Parties who seek to raise new claims at the summary-judgment stage

must first move to amend their pleadings under Federal Rule of Civil Procedure 15(a) before

asserting the claims in summary-judgment briefing.” Id. (citations omitted). The Court therefore

will not consider Gray’s restoration claim. Davis, 945 F.3d at 496.

       In addition, Gray never mentions her claim that Charter violated 29 C.F.R § 825.307(a) in

her response to the motion for summary judgment, and Gray thus waives this claim. Brown v.

VHS of Mich., Inc., 545 F. App’x 368, 372 (6th Cir. 2013) (citing Hicks v. Concorde Career Coll.,

449 F. App’x 484, 487 (6th Cir. 2011)) (“[The Sixth Circuit’s] jurisprudence on abandonment of

claims is clear: a plaintiff is deemed to have abandoned a claim when a plaintiff fails to address it

in response to a motion for summary judgment.”); see also Degolia v. Kenton Cnty., 381 F. Supp.

3d 740, 759–60 (E.D. Ky. 2019) (quoting Rouse v. Caruso, No. 6-cv-10961-DT, 2011 WL 918327,

at *18 (E.D. Mich. Feb. 18, 2011)) (“[I]t is well understood . . . that when a plaintiff files an

opposition to a dispositive motion and addresses only certain arguments raised by the defendant,

a court may treat those arguments that the plaintiff failed to address as conceded.”). Because Gray

has not established that Charter interfered with any of her FMLA rights, her FMLA-interference

claim fails as a matter of law. Dyer v. Ventra Sandusky, LLC, 934 F.3d 472, 475 (6th Cir. 2019).

       Charter also moves to dismiss Gray’s purported collective-action claim, arguing that the

FMLA does not contain statutory language that would authorize Gray to file a collective action.

(D.N. 25-1, PageID # 134–35) The Court need not address this question of statutory interpretation

because Gray has no remaining individual claim that could serve as a basis for a class-action or

collective-action claim. White v. Baptist Mem’l Health Care Corp., 699 F.3d 869, 878 (6th Cir.




                                                 5
Case 3:19-cv-00686-DJH-LLK Document 36 Filed 03/29/21 Page 6 of 8 PageID #: 633




2012) (quoting In re Fam. Dollar FLSA Litig., 637 F.3d 508, 519 (4th Cir. 2011)) (“[W]ithout a

viable claim, [a plaintiff] cannot represent others whom she alleged were similarly situated.”).

B.     Motion for Sanctions

       Charter moves for Rule 11 sanctions, asserting that Gray’s counsel failed to conduct a

reasonable investigation concerning the “policy or practice” allegations. (D.N. 27-1, PageID

# 156) Rule 11 states, in relevant part, that by presenting a pleading to a court, an attorney

“certifies that to the best of the person’s knowledge, information, and belief, formed after an

inquiry reasonable under the circumstances . . . the factual contentions have evidentiary support

or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity

for further investigation or discovery.” Fed. R. Civ. P. 11(b)(3). “The conduct of counsel who are

the subject of a sanction request is measured by an objective standard of reasonableness under the

circumstances.” Merritt v. Int’l Ass’n of Machinists & Aerospace Workers, 613 F.3d 609, 626 (6th

Cir. 2010) (citing INVST Fin. Grp., Inc. v. Chem-Nuclear Sys., Inc., 815 F.2d 391, 401 (6th Cir.

1987)). The Court considers “what was reasonable to believe at the time the pleading, motion, or

other paper was submitted.” Id. (citing INVST, 815 F.2d at 401).

       Gray’s current counsel reviewed the initial complaint and concluded that the two state-law

claims should be abandoned, and that the general FMLA claim should be amended to specifically

assert an FMLA-interference claim. (D.N. 31-1, PageID # 434–35) The amended complaint also

alleges that Charter has a policy or practice of interfering with FMLA rights by requiring

employees to provide additional medical information. (D.N. 23, PageID # 112) Charter asserts

that the “policy or practice” allegations are patently false because it is undisputed that Gray had

previously been granted FMLA leave without being asked to fill out forms providing additional

medical information. (D.N. 27-1, PageID # 150) The fact that Charter did not request additional



                                                  6
Case 3:19-cv-00686-DJH-LLK Document 36 Filed 03/29/21 Page 7 of 8 PageID #: 634




medical information for Gray’s previous FMLA leave, however, does not mean that Charter

couldn’t have changed its policy in the interim, especially considering the fact that Charter’s

human resources generalist sent Gray what appeared to be a standardized form. (See D.N. 23-2,

PageID # 119) Despite Charter’s contention that this was a unique request based on Gray’s email

about her condition, the form sent to Gray indicates that it was last revised on March 2019 (Id.),

which suggests that the form was crafted before Gray’s email and could have been sent by Charter

to other employees. In any event, the Court finds that sanctions are not appropriate in this case

because Gray’s counsel did not act objectively unreasonably by asserting that the “practice and

policy” allegations in the complaint “will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery.”3 Fed. R. Civ. P. 11(b)(3); Merritt, 613 F.3d at

626.




3
  The Court notes that had Gray’s counsel refused to amend the complaint and remove the “policy
or practice” allegations after failing to uncover any similarly-situated plaintiffs, Rule 11 sanctions
may have been appropriate. But here Charter filed a motion to dismiss fifteen days after the filing
of the amended complaint (see D.N. 23; D.N. 25), and the parties were only permitted to conduct
discovery on Gray’s individual claim until the Court ruled on the motion to dismiss the collective-
action claim. (D.N. 20, PageID # 98–99) At this early stage of litigating the collective-action
claim, the Court cannot conclude that the Gray’s counsel acted objectively unreasonably by
including the “policy or practice” allegations in the amended complaint. See Merritt, 613 F.3d at
626.
                                                  7
Case 3:19-cv-00686-DJH-LLK Document 36 Filed 03/29/21 Page 8 of 8 PageID #: 635




                                                 III.

         For the reasons set forth above, and the Court being otherwise sufficiently advised, it is

hereby

         ORDERED as follows:

         (1)     The defendant’s motion for summary judgment (D.N. 33) is GRANTED.

         (2)     The defendant’s motion to dismiss for failure to state a claim (D.N. 25) is DENIED

as moot.

         (3)     The defendant’s motion for sanctions (D.N. 27) is DENIED.

         (4)     A separate judgment will be entered this date.

         March 29, 2021




                                                  8
